Case 20-40352-mxm7 Doc 36 Filed 04/21/20 Entered 04/21/20 15:29:04 Page1of3

 

information to identify your case:

 

 

Debtor 1 Eric J. Moore

First Name Middle Name Last Name
Debtor 2 Erin L. Moore
(Spouse if, fiting) First Name Middle Name Last Name

United Sta:es Bankruptcy Court forthe: NORTHERN DISTRICT OF TEXAS

 

Case number 2040352
(if known} C] Check if this is an
amended filing

 

 

Officia Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

 

if you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
S$ gn and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

list Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor and the property that is collateral .. What do you intend to do with the property that Did you claim the property
BE DE ET : secures adebt? ~~ aE “as exempt on Schedule C7
Creditors Bank Of America, N.a. W@ Surrender the property. [No
name: O Retain the property and redeem it.
; CO Retain the property and enter into a M yYes
Description of 2014 Nissan Pathfinder 72000 Reaffirmation Agreement.
property miles CO Retain the property and [explain]:

securing debt:

 

 

 

 

Creditors Chrysler Capital C Surrender the property. ONo
name: Retain the property and redeem it.
. C2 Retain the property and enter into a yes
Description of 20419 Dodge Journey - owned by Reaffirmation Agreement.
property Dis’ sister and the payments @ Retain the property and [explain]:
securing debt: are made by the non-filing allow D1's sister to continue to pay as
Sister. she drives the vehicle
Creditors Pne Mortgage OO Surrender the property. O No
name: C1 Retain the property and redeem it.
, Retain the property and enter into a WYes
Description of 832 Pinnacle Ridge Rd. Haslet, Reaffirmation Agreement.
TX 76052 Tarrant County
Official Forra 108 Statement of Intention for Individuals Filing Under Chapter 7 page t
Software Copyr ght (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-40352-mxm7 Doc 36 Filed 04/21/20 Entered 04/21/20 15:29:04 Page 2of3

Debtor1 Eric J. Moore
Debtor2 Erin L. Moore

property Homestead
securing debt! TAD Value

Case number (if known 20-40352

 

CO Retain the property and [explain]:

 

 

Creditors Wells Fargo Dealer Svc
name:

Description of 20414 Nissan Titan 73000 miles

property
securing debt:

CO Surrender the property. O1No

OC Retain the property and redeem it.

@ Retain the property and enter into a B Yes
Reaffirmation Agreement.

CO Retain the property and [explain]:

 

 

(Genes ist Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G}, fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: Oi No
Description of leased

Property: O Yes
Lessor’s name: C] No
Description of leased

Property: Ol ves
Lessors name: O No
Description of leased

Property: O Yes
Lessor's name: 0 No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: O Yes
Lessor's name: C] No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: O Yes

GEE Sign Betow

 

Under penalty of perjury, | deciare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired Jease.

X és! Eric J. Moore

X /s/ Erin L. Moore

 

 

Eric J. Moore
Signature of Debtor 1

Date April 21, 2020

Erin L. Moore
Signature of Debtor 2

Date April 21, 2020

 

 

Official Forra 108

Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyr ght (c) 1986-2020 Bast Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 20-40352-mxm7 Doc 36 Filed 04/21/20 Entered 04/21/20 15:29:04 Page 3of3

Debtor? Eric J. Moore

 

 

Debtor2 Erin L. Moore Case number (known) 20-40352 _
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 3
Software Copyrinht (c) 1996-2020 Best Case, LLC - www bestcase com Best Case Bankruptcy
